Case 1:19-cv-07279-MKB-VMS Document 20 Filed 03/16/20 Page 1 of 2 PageID #: 225


                                                                                     Wilson Sonsini Goodrich & Rosati
                                                                                     Professional Corporation
                                                                                     1301 Avenue of the Americas, 40th Floor
                                                                                     New York, New York 10019
                                                                                     O: 212.999.5800
                                                                                     F: 212.999.5899




 JASON MOLLICK
 Internet: jmollick@wsgr.com
 Direct Dial: 212.497.7772


                                                      March 16, 2020

 VIA CM/ECF

 The Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

           Re:       Genius Media Group Inc. v. Google LLC and LyricFind, Inc.
                     No. 1:19-cv-07279-MKB-VMS (E.D.N.Y.)

 Dear Judge Brodie:

        We represent Defendant Google LLC (“Google”), and write on behalf of both Google and
 Defendant LyricFind, Inc. (“LyricFind”). We hereby notify the Court of supplemental authority
 pertaining to Plaintiff Genius Media Group Inc.’s (“Genius”) pending Motion to Remand.
 Briefing on the motion concluded recently on March 11, 2020.

         On February 27, 2020—one day before Defendants’ submission of their joint opposition
 brief—Judge Alvin K. Hellerstein issued the attached Order in Adina’s Jewels, Inc. v. Shashi,
 Inc., No. 1:19-cv-08511-AKH, 2020 WL 950752 (S.D.N.Y.). See Exhibit A.

        The plaintiff in Adina filed a complaint in state court alleging that the defendant ordered
 jewelry from the plaintiff’s website, created knock offs, and sold them as its own jewelry. The
 claims at issue included two of those asserted by Genius in this case: unfair competition and
 unjust enrichment. Id. at *1.

         Following removal, Judge Hellerstein denied plaintiff’s motion to remand and dismissed
 the state law claims as preempted by federal law, because “[u]nder Adina’s theory of this case,
 the acts of copying and unauthorized use trigger Shashi’s liability. This neatly falls within the
 bounds of the infringement protection offered by § 106 of the Copyright Act.” Id. at *3.

        Here, Genius has argued that its claims avoid preemption because it alleges “deception”
 and “bad faith” by the Defendants. See Dkt. 15-1 at 18-22; Dkt. 17 at 4-5, 7. Judge Hellerstein
 addressed and rejected the same argument in Adina:

           Nor does the fact that Adina alleges that Shashi copied its jewelry in a “deceptive”
           manner … meaningfully change the picture. Shashi’s purported bad faith in




       AUSTIN     BEIJING      BOSTON   BRUSSELS     HONG KONG    LONDON    LOS ANGELES    NEW YORK       PALO ALTO
                 SAN DIEGO      SAN FRANCISCO      SEATTLE   SHANGHAI   WASHINGTON, DC    WILMINGTON, DE
Case 1:19-cv-07279-MKB-VMS Document 20 Filed 03/16/20 Page 2 of 2 PageID #: 226




 The Honorable Margo K. Brodie
 March 16, 2020
 Page 2


        copying does not alter the reality that the harm in this case stems wholly from the
        alleged copying.

 Ex. A at *4 (citing, e.g., Briarpatch Ltd., L.P. v. Phoenix Pictures, Inc., 373 F.3d 296, 306
 (2d Cir. 2004) (“Awareness or intent … are not extra elements that make a state law
 claim qualitatively different.”)).

        As Defendants explained in their opposition brief, this is consistent with every
 other court in the Second Circuit to address the same issue. See Dkt. 16 at 20-25.

                                                       Respectfully submitted,

                                                       WILSON SONSINI GOODRICH & ROSATI
                                                       Professional Corporation

                                                       s/ Jason Mollick
                                                       Jason Mollick
                                                       1301 Avenue of the Americas, 40th Floor
                                                       New York, New York 10019
                                                       Telephone: (212) 999-5800
                                                       Facsimile: (212) 999-5899
                                                       jmollick@wsgr.com

                                                       Counsel for Defendant Google LLC


                                                       FREUNDLICH LAW

                                                       s/ Kenneth D. Freundlich
                                                       Kenneth D. Freundlich
                                                       16133 Ventura Blvd., Suite 645
                                                       Encino, California 91436
                                                       Telephone: (310) 275-5350
                                                       Facsimile: (310) 285-5351
                                                       ken@freundlichlaw.com

                                                       Counsel for Defendant LyricFind, Inc.



 Enclosure

 cc:    All Counsel of Record (via CM/ECF)
